Citation Nr: 1828630	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  17-51 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual employability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946 and from December 1949 to July 1953.  He died in October 2017.  His surviving spouse submitted a timely request for substitution upon his death and she has been properly substituted as the appellant in this case. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss rendered him unable to secure or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  Pursuant to 38 U.S.C. § 5121 (a), the deceased Veteran's surviving spouse is an eligible accrued benefits beneficiary. 

The Veteran died in October 2017.  At the time of his death, he had an appeal pending before the Board for entitlement to a TDIU.  The appellant is his surviving spouse, and submitted her claim for substitution in October 2017, within one year of his death.  38 U.S.C. § 5121 (a).  Accordingly, the appellant is properly substituted as the claimant for purposes of processing the claim to completion.  The appellant was notified of this in a letter from the Agency of Original Jurisdiction in April 2018.

Turning to the merits of the TDIU claim, the Veteran contended that he was unable to obtain and maintain substantially gainful employment due to his service-connected bilateral hearing loss.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Here, the Veteran's service connected bilateral hearing loss was increased from 40 percent to 80 percent disabling effective in December 2015.  He was also in receipt of a 10 percent rating for tinnitus.  His combined rating from December 2015 was 80 percent.  He thus satisfied the schedular requirements for TDIU.  38 C.F.R. § 4.16 (a). 

With respect to whether the Veteran was unemployable due to his service-connected bilateral hearing loss, there is both positive and negative evidence.  The positive evidence includes a private medical opinion from an audiologist in June 2016 who evaluated the Veteran.  Following her evaluation of the Veteran, she opined that based on his history and the results of the audiological evaluation, his hearing loss and tinitus rendered him unemployable.  She explained that he needed to avoid working in any environment in which there was any noise, which may exacerbate his hearing loss.  She said that, additionally, those limitations would prevent verbal communication face-to-face as well as by telephone.  She went on to report that his condition would pose a significant safety risk in any job setting involving transportation/driving or being around moving machinery.  She added that his service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation.  There is also a report from the Veteran's former employer, an automobile and parts company, noting that the Veteran had stopped working as a delivery driver in July 2011 due to age and "ability to keep driving safely".  

The negative evidence consists of VA examination report in February 2016 wherein the audiologist reported that the Veteran's hearing loss did not impact ordinary conditions of daily life, to include ability to work.  The examiner did not provide any rationale for the opinion.  


The Board finds that the evidence at the very least is in equipoise regarding the question of whether the Veteran was precluded, due to his service-connected bilateral hearing loss, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Accordingly, by resolving reasonable doubt in the Veteran's favor, a grant of entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a TDIU is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


